        Case 4:20-cr-00027-TWT-WEJ Document 10 Filed 12/11/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,                             CIVIL ACTION FILE NO.
                    v.                        4:20-CR-27-TWT
 MICHAEL LANDON JONES,
       Defendant.


                                        ORDER


         This is a criminal action.      It is before the Court on the Report and

Recommendation [Doc. 7] of the Magistrate Judge recommending that the

Defendant’s guilty plea be accepted. No objections to the Report and

Recommendation have been filed. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s plea of guilty is

ACCEPTED. The Clerk shall set the date for sentencing.

         SO ORDERED, this 10 day of December, 2020.



                                    /s/Thomas W. Thrash
                                    THOMAS W. THRASH, JR.
                                    United States District Judge



T:\ORDERS\USA\20\420cr27\r&r.docx
